Motion by the respondent on appeals from three orders of the Supreme Court, Westchester County, entered October 21, 1992, January 25, 1993, and May 13, 1993, respectively, (1) for an award of costs, including attorney’s fees, and for the imposition of sanctions against the appellant on the ground that this action and these appeals are frivolous and abusive, and (2) to enjoin the appellant from instituting or maintaining any further abusive actions against the respondent, its parent, subsidiaries, officers, directors, etc., or any further actions or proceedings claiming any interest in "The Cosby Show”.
Cross motion by the appellant (1) for an award of costs and the imposition of sanctions upon the respondent for bringing a frivolous motion for costs, sanctions, and an injunction, and (2) to enjoin the respondent from instituting or maintaining any further abusive proceedings against the appellant, his attorneys, and/or agents.
By decision and order of this Court dated March 1, 1994, the motion and cross motion were referred to the Bench which was to hear and determine the appeal.
Upon the papers filed in support of the motion and cross motion and the papers filed in opposition and relation thereto, it is
Ordered that the motion is denied as academic (see, Murray v National Broadcasting Co., 214 AD2d 708 [decided herewith]); and it is further,
Ordered that the cross motion is denied. Mangano, P. J., Sullivan, Thompson and Hart, JJ., concur.